Citation Nr: 1301626	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  06-02 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to an effective date prior to May 11, 1994 for the award of a 100 percent disability rating for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to July 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an April 2005 rating decision, the RO granted service connection for PTSD, and assigned a 70 percent disability rating, effective February 3, 1995.  In July 2005, the Veteran filed a notice of disagreement with the effective date and rating assigned for his PTSD.  The RO issued another rating decision in December 2005, as well as a statement of the case, which assigned an effective date of May 11, 1994 for the grant of service connection for PTSD, and awarded a 100 percent disability rating, effective May 11, 1994.  In January 2006, the Veteran perfected his appeal.  The RO issued supplemental statements of the case in January 2007, February 2007, May 2008, December 2008, and February 2010, which continued to deny the Veteran's claims.  By a March 2011 decision, the Board awarded an effective date of July 8, 1986 for the grant of service connection for PTSD, and remanded the issue to the RO to determine the appropriate rating for the time period between July 8, 1986 and May 10, 1994.  

In compliance with the Board's remand instructions, the RO issued a rating decision in June 2011, which assigned a 50 percent evaluation for the Veteran's PTSD, effective July 8, 1986.  In a May 2012 rating decision, the RO assigned a temporary total evaluation for PTSD from May 1, 1992 through June 30, 1992 based on hospitalization over 21 days.  A 50 percent evaluation was reinstated effective July 1, 1992.  By a June 2012 supplemental statement of the case, the RO denied a 100 percent evaluation for PTSD from July 8, 1986 to April 30, 1992, and from July 1, 1992 to May 10, 1994.  The case was then returned to the Board for appellate review.

Although the RO issued rating decisions in June 2011 and May 2012 which assigned an evaluation of 50 percent for PTSD from July 8, 1986 to April 30, 1992, a 100 percent evaluation from May 1, 1992 to June 30, 1992, and a 50 percent evaluation from July 1, 1992 to May 10, 1994, which was in compliance with the Board's March 2011 remand instructions, review of the rating decisions and supplemental statement of the case issued by the RO reflects that it did not consider all of the pertinent evidence of record to determine the appropriate rating for the Veteran's PTSD from July 8, 1986 to May 10, 1994.  In that regard, the Board observes that there is substantial medical evidence in the claims file addressing the Veteran's psychiatric status and symptoms prior to May 10, 1994.  There are numerous private clinical evaluations, Social Security Administration records, and various VA examinations and treatment records which discuss the Veteran's psychiatric status and symptoms.  All of these records are relevant to determining the appropriate disability evaluation for the Veteran's PTSD from July 8, 1986 to May 10, 1994.  

However, the June 2011 rating decision, the May 2012 rating decision, and the June 2012 supplemental statement of the case make no mention of these relevant records, do not list them in the EVIDENCE section of those decisions, and do not refer to or address them in the REASONS AND BASES section of those decisions.  The only evidence reported to have been considered by the RO in its June 2011 and May 2012 rating decisions and its June 2012 supplemental statement of the case are a June 1989 VA examination, VA records from May 1992 through May 1994, and a July 1989 psychological testing and mental health assessment performed by Dr. R. Gunn.  Thus, it appears that the RO did not consider all of this relevant evidence contained in the claims file in its decisions.  

The Board notes that the appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the RO receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1) (2012).  As the June 2011 and May 2012 rating decisions and the June 2012 supplemental statement of the case do not address or appear to have considered a significant portion of relevant evidence contained in the claims file pertaining to the severity of the Veteran's PTSD from July 8, 1986 to May 10, 1994, the Board finds those decisions to be inadequate.  Accordingly, the claim must be returned to the RO for full consideration of the evidence of record and the issuance of a supplemental statement of the case.  38 C.F.R. § 19.31(b). 

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claim for entitlement to an effective date prior to May 11, 1994 for the grant of a 100 percent disability evaluation for PTSD with consideration and discussion of all of the pertinent evidence in the claims file.  The readjudication must consider all private clinical evaluations, Social Security Administration records, and VA examination and treatment reports relevant to the rating period on appeal from July 8, 1986 to May 10, 1994.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case which identifies and discusses all of the pertinent evidence of record.  The Veteran and his representative must then be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


